Orders, Supreme Court, New York County, each entered on February 3, 1977, denying plaintiffs motion for a trial preference or alternate relief, and denying her motion for exclusive occupancy of the márital apartment, unanimously affirmed, without costs and without disbursements. This case does not appear to be ready for trial, and, accordingly, Special Term did not abuse its discretion in denying a trial preference. Nor did it err in denying the alternate and additional relief sought. The present record indicates that plaintiff withdrew a substantial - sum of money from the parties’ joint accounts, had the lease to the marital apartment changed to her name and that relief similar to that now sought had been denied her just several weeks earlier by another Justice at Special Term. Concur—Murphy, P. J., Lupiano, Capozzoli and Lane, JJ.